Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 1 of 30

Quentin M. Rhoades
State Bar No. 3969
Kristin Bannigan

State Bar No. 36435405

RHOADES SIEFERT & ERICKSON, P.L.L.C.

430 North Ryman
Missoula, Montana 59802
Telephone: (406) 721-9700
Telefax: (406) 728-5838
qmr(@montanalawyer.com

James C. Linger, OBA #5441

1710 South Boston Avenue

Tulsa, Oklahoma 74119-4810
Telephone: (918) 585-2797

Fax: (918) 583-8283
bostonbarristers@tulsacoxmail.com

Counsel for Plaintiffs

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

 

MONTANA GREEN PARTY,
DANIELLE BRECK, CHERYL WOLFE,
HARRY C. HOVING, DOUG
CAMPBELL, STEVE KELLY,
ANTONIO MORSETTE, TAMARA R.
THOMPSON, and ADRIEN OWEN
WAGNER, Plaintiffs,

Vv.

COREY STAPLETON, in his official
capacity as Secretary of State for the State
of Montana, Defendant.

 

Cause No. CV-18-87-H-BMM-JTJ

PLAINTIFFS’ BRIEF IN OPPOSITION
TO DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 2 of 30

TABLE OF CONTENTS

TABLE OF AUTHORITIES 1.000.000.0000. cece cc cccceccccccecveveeeeeeeuenseueueenees ii
INTRODUCTION 000.0 e cece cece cece ec ee case cecneuececeeeeneeeetnerenerens 1
STATEMENT OF THE CASE ..........0.0 0.0. c ccc cece cecececcecuceeeseeseeeeens 2
STANDARD OF REVIEW 000.00. cccccc cece cece ce cccecacecucucucecuceeterenesnnens 4
ARGUMENT AND AUTHORITIES .....0.0.00000cc ccc cccceccecececececeueeeseeeeess 7
L Montana’s ballot access law challenged herein for recognition of
new political parties is a severe burden upon the constitutional
rights of the Plaintiffs herein because of the combined effect of
the 5,000 petition signature requirement, early deadline, and
petition distribution requirement in at least 34 State House
DIStricts... 00. ce cece eee eeeu seen secucucacaeesevavateeesenaes 7
II. Secretary Stapleton incorrectly states the law and facts in the
U.S. Court of Appeals for the Eighth Circuit’s decision in
Libertarian Party v. Bond...............cccccccccecececeeceeucuceeeeeaeacs 14
CONCLUSION 00000 e cece cee ee eet eeecestueveeecueueueeeeueettnnnenss 22
CERTIFICATE OF COMPLIANCE ...........0.0.cccccccccecececceceeeecaceseceaees 25
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 3 of 30

TABLE OF AUTHORITIES

Cases:

American Party of Texas v. White, 415 U.S. 767 (1974) oo. c ccc ec ee eens 7,21
Anderson v. Celebrezze, 460 U.S. 780 (1983) 2.00.00. cce cee cccceacaceceeceasaseses 6,8,23
Angle v. Miller, 673 F.3d 1122 (9 Cir. 2012) 0.00.00. occ cic cecceceeceececeeeeeeuens 21
Anderson v. Liberty Lobby, Inc. 477 U.S. 242 (1986) ..0.....0 ccc ccecec cece ee eees 4
Baird v. Davoren, 346 F.Supp 515 (D Mass. 1972) Loe c cece ee ee ene es bee eeneeens 22
Blomquist v. Thomson, 739 F.2d 525 (10" Cir. 1984) ooo... cecceceeeeeees 20,22
Burdick v. Takushi, 504 U.S. 428 (1992) 20.0... 0 cece ccc ececececcecnceaeeeuevevaeeens 6
Clingman v. Beaver, 544 U.S. 581 (2005) «0.00... 0 cocci cece ccc ecceceneceeeseueuseuens 6,9
Communist Party v. State Board of Elections of Illinois,

518 F.2d 517 (7" Cir. 1975), cert. den., 423 U.S. 986 (1975) oo... ceeccece eee 22
Constitution Party of Pennsylvania v. Cortes, 877 F.3d 480 (34 Cir. 2017) ......... 14
Dunn v. Blumstein, 405 U.S. 330 (1972) 200... cece cece cece enc cec cue eececeeeeearssess 19
Illinois State Board of Elections v. Socialist Workers Party,

440 US. 173 (1979). cece cence e eect cae ee ee ee en seeeceucasceeneenseneass 18
Kusper v. Pontikes, 414 U.S. 51 (1973) 0.0... cece cece cee csceceeceeceueeeeeeueenes 18,19
Larson v. State, 2019 MT 28, 434 P.3d 241 (Mont. 2019)... ...cccecececeeeeeeeeens 12,23
Libertarian Party of Missouri v. Bond, 764 F.2d 538 (8 Cir. 1985) ..0....0.0.00.. 15,21
Libertarian Party of Ohio v. Blackwell, 462 F.3d 579 (6" Cir. 2006) .........0000.0. 6
Libertarian Party of Virginia v. Davis, 766 F.2d 865 (4" Cir. 1985) ...0..0.. cece 21
Lubin v. Panish, 415 U.S. 709 (1974) 02... ec ccc ec ec cece cneueveveeeeeeeeeaues 18

ii
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 4 of 30

McCarthy v. Garrahy, 460 F.Supp. 1042 (D.R.I. 1978) 00.0.0. c elec eccecec ceca eens 22
McLain v. Meier, 637 F.2d 1159 (8 Cir. 1980) ..0..0. cece cee ceceeceeceeceveesseeeeeees 21
Moore v. Ogilvie, 394 U.S. 814 (1969) 00.0. cence eee eeceseseeeneueeaeees 10,20,22
Norman v. Reed, 502 U.S. 279 (1992) .0... 0 occ ccc ccccccccccceececueeceseeereneares 6
Shelton v. Tucker, 364 U.S. 479 (1960) ...0.. 0c ccc cece ccc ccceceeeeeuceaereeurenes 19
Socialist Workers Party v. Hare, 304 F.Supp. 534 (E.D. Mich. 1969) ........0000000.. 22
Storer v. Brown, 415 U.S. 724 (1974) 00... cc ccc ccce cece ceceeeuteuteneteenaes 19
Udall v. Bowen, 419 F.Supp. 746 (S.D. Ind.), aff'd mem.,

425 U.S. 947 (1976)... cece eee ect e cece eee eee eeeeeneeteecaeneeaeeeenes 21
Williams v. Rhodes, 393 U.S. 23 (1968) 2.00.0... ccc cece ccccecececcueveuevacerenes 7,18,19
Statutes and Code:

Arizona Rev. Stat. § 16-801... 0... c ccc cence c cece cucu eeeuteccecuecsveversenecaeaens 16
Arizona Rev. Stat. § 16-8032... 0. c ccc ccc cece ence eet eeeeeeceuecuseecurtaeneeuenaennes 16
Arizona Rev. Stat. § 16-804 00.00.00. ccc ec cec eevee seseecceeeeseueseveeeaeueenenanes 16
Mich. Stat. Ann. § 168.685(1) 22... ccc ccc ccc cc ec ec ee eeenerceseuteteevevacecneveeaeees 13
Mont. Code Ann. § 13-10-601(2)(b) 2.0.00... cece cece ccc encecceseeceeeneuceeeeaess 10,12
Mont. Code Ann. §13-10-601(2)(a),(b),(c), and (d) 2.00.0... 0c ccc cccecceceeeeceeeneeess 2
Neb. Rev. Stat. § 32-716 0.0... c cece ccc nc ne ee cess eu eeeesescaceeueveveceveeeneaeees 13
N.C. Gen. Stat. § 163A-950(2) 220.0. c cece ccc e eee tees ec eceeeseeeeveeeueerenenets 13
N.H. Rev. Stat. § 655.42(D) .... 0c ccc cece cece ene ene eee ceeeestceseatueeaeueveeeaes 13
N.Y. Elec. Law § 6-136(1) ... 0. ccc ccc c ccc cece ee ee eee eeeneessueeueeeeeveveuevaeeneners 13

iii
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 5 of 30

Ohio Rev. Code § 3517.01(A)(I)(b)(ii) . eee cccccccccecccecceveccceeeecerteceeeeeeeees 13,14
Va. Code Ann. § 24.2-506(A)(L) ..ccccccccccececseeeceevesscseescetvteseecetesseeeeerie 14
Va. Code Ann. § 24.2-543(A) .occccccccccececceceesecseeseseeeetessevevsssseceveteseeeeees 14

Other Authorities:

Fed. R. Civ. P. 56(C) oo... c ccc cc ccc ec esc ccesuecevaenscevaeeeteteevevevetutneratenrees 4

iv
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 6 of 30

PLAINTIFFS' BRIEF IN OPPOSITION TO
DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

INTRODUCTION

The case at bar concerns the most unique and unusual petition distribution
requirement of any state in the Union. While most states do not have a
distribution requirement in addition to the total number of signatures required,
Montana is the only state to have a distribution requirement to be gathered from
State House districts rather than congressional districts or limitations on how
many petition signatures can be gathered from certain counties. Because the
Montana Green Party (hereinafter sometimes referred to as “MGP”) appeared to
initially be successful in meeting the Montana petition requirements for party
recognition, the MGP selected candidates for the 2018 general election by
primary. The origin of the instant case is the fact that there was a highly contested
election involving the re-election effort of Montana U.S. Senator Jon Tester.
Because the MGP nominated Steve Kelly as its candidate for U.S. Senator, the fact
that Mr. Kelly had previously been years before the Democratic candidate for the
lone U.S. Representative seat for Montana, and the perception of many people that
a Green Party candidate for U.S. Senator like Mr. Kelly would hurt Senator
Tester’s re-election prospects and help the Republican U.S. Senate candidate, the

Montana Democratic Party and individuals associated with it challenged the
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 7 of 30

earlier decision of Secretary Stapleton that the MGP had successfully petitioned
for ballot access and political party recognition in Montana for 2018. The
existence of the 34 House District petition distribution requirement allowed a
detailed and careful investigation into the petition signatures presented for the
MGP which allowed a state court to determine that 87 of the petition signatures
were invalid. Thus, of the 38 Districts where the MGP had sufficient signatures,
enough invalid petition signatures were found in eight Districts so that the number
of successful Districts was reduced to 30, four below the required number of 34.
In fact, the MGP was only a total of 13 valid petition signatures short of the total
and combined required number in four of the State House Districts.
STATEMENT OF THE CASE

The instant case is a ballot access case on behalf of eight registered Montana
voters and the MGP in regard to what had been an initially successful petition drive
in 2018, to have the Montana Green Party recognized in Montana pursuant to the
requirements of Mont. Code Ann., § 13-10-601(2)(a), (b), (c), and (d), which requires,
along with certain other specific requirements as to the distribution requirement of an
unequal minimum number of petition signatures from at least 34 of the 100 state house
districts, at least 5,000 valid petition signatures of registered Montana voters in order
to form a new political party in Montana. After being removed from the Montana

ballot by a Montana State Trial Court for insufficient petition signatures in at least
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 8 of 30

34 State House Districts, and as subsequently affirmed by the Montana Supreme
Court, the Plaintiffs filed the instant case challenging the constitutionality of the
aforesaid ballot access law because of the petition signature deadline and the State
House petition distribution requirement.

On September 27, 2019, the Defendant Corey Stapleton, Secretary of State
for Montana (hereinafter sometimes referred to as “Secretary Stapleton”), filed a
Motion for Summary Judgment, Brief in Support of Motion for Summary
Judgment, and Statement of Undisputed Facts in Support of Motion for Summary
Judgment (Docs. 41, 42, and 43). Secretary Stapleton’s aforesaid Motion for
Summary Judgment and supporting pleadings allege that Plaintiffs’ lawsuit fails to
demonstrate that the petition signature requirements for political party recognition
in Montana impose a severe burden because the signature requirement and the
distribution requirement and the filing deadline are not severe burdens and there is
not an equal protection violation.

In Defendant’s Statement of Undisputed Facts in Support of his Motion for
Summary Judgment (Doc. 43), Secretary Stapleton set forth a statement of 56
undisputed facts. As set forth in Plaintiffs’ separately filed Statement of Disputed
Facts in opposition to Defendant’s motion for summary judgment, one of the facts
set forth in Secretary Stapleton’s Statement of Undisputed Facts (No. 17) is

immaterial and partly disputed by Plaintiffs while the remaining 55 undisputed
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 9 of 30

facts in Secretary Stapleton’s aforesaid Statement of Undisputed Facts, while
admitted by Plaintiffs, are insufficient alone to justify summary judgment for
Secretary Stapleton. Plaintiffs now submit their Brief in Opposition to

Defendant’s Motion for Summary Judgment.

STANDARD OF REVIEW

There is no question as to the appropriate standard for a District Court to
apply in deciding a motion for summary judgment. The District Court should
“ _. grant summary judgment if there is no genuine issue as to any material fact
and if the moving party is entitled to judgment as a matter of law.” Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); also see Fed. R. Civ. P. 56(c).
However, the District Court should remember “. . . at the summary judgment stage,
the Judge’s function is not himself to weight the evidence and determine the truth
of the matter, but to determine whether there is a genuine issue for trial.”
Anderson v. Liberty Lobby, Inc., 477 U.S. at 249. In essence, the inquiry for the
District Court is “. . . whether there is the need for a trial... .” Anderson v.
Liberty Lobby, Inc., 477 U.S. at 250. In reviewing the evidence and record
supporting and opposing the summary judgment motion, the trial court must view
all facts and inferences in the light most favorable to the non-moving party.

Anderson v. Liberty Lobby, Inc., 477 US. at 255.
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 10 of 30

In considering the standard of review in judging a motion for summary
judgment, and applying it to the instant case, it should be remembered that a ballot
access case requires the use of a standard of review which weights the effects of
the election law challenged. The United States Supreme Court has held in
Anderson v. Celebrezze, 460 U.S. 780 (1983) what the standard is to be used in
determining whether election laws are unconstitutionally oppressive of potential
voters’ rights. The Supreme Court held that such constitutional challenges to
specific provisions of a state’s election laws cannot be resolved by any litmus-
paper test that will separate valid from invalid restrictions, but rather that the Trial
Court “. . . must resolve such a challenge by an analytical process that parallels its
work in ordinary litigation.” Anderson v. Celebrezze, 460 U.S. at 789. In a three-
prong balancing test, the U.S. Supreme Court stated that the Trial Court must

_.. first consider the character and magnitude of the asserted injury

to the rights protected by the First and Fourteenth Amendments that

the plaintiff seeks to vindicate. It then must identify and evaluate the
precise interest put forth by the State as justifications for the burden
imposed by its rule. In passing judgment, the Court must not only
determine the legitimacy and strength of each of those interests; it also
must consider the extent to which those interests make it necessary to
burden the plaintiff's rights. Only after weighing all these factors is the
reviewing court in a position to decide whether the challenged provision
is unconstitutional. Anderson v. Celebrezze, 460 U.S. at 789.
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 11 of 30

Under this test, the trial court must apply a level of scrutiny which varies on
a sliding scale with the extent of the asserted injury to Plaintiffs’ constitutional
rights. When, at the low end of that scale, the law “imposes only ‘reasonable,
nondiscriminatory restrictions’ upon the First and Fourteenth Amendment rights of
voters, the ‘State’s important regulatory interests are generally sufficient to justify’
the restrictions.” Burdick v. Takushi, 504 U.S. 428, 434 (1992) (quoting Anderson
v. Celebrezze, 460 U.S. at 788, 788-789 n.9. But when the law places “severe”
burdens on the rights of political parties, candidates or voters, “the regulation must
be ‘narrowly drawn to advance a state interest of compelling importance.” Id. at
434 (quoting Norman v. Reed, 502 U.S. 279, 289 (1992)). In fact, “. . . because the
interests of minor parties and independent candidates are not well represented in
state legislatures, the risk that the First Amendment rights of those groups will be
ignored in legislative decisionmaking may warrant more careful judicial scrutiny.”
Anderson v. Celebrezze, 460 U.S., at 793, n. 16. After all, “the State may not be a
‘wholly independent or neutral arbiter’ as it is controlled by the political parties in
power, ‘which presumably have an incentive to shape the rules of the electoral
game to their own benefit.’” Libertarian Party of Ohio v. Blackwell, 462 F.3d 579,
587 (6" Cir. 2006) (quoting from Clingman v. Beaver, 544 U.S. 581 (2005)
(O’Conner, J., concurring). Since this case involves election laws that burden a

minor political party, and the corresponding constitutional right of individuals to
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 12 of 30

political expression and association, the appropriate standard of review which
should be required for this Court is strict scrutiny, so that state laws cannot stand
unless they “further compelling state interests . . . that cannot be served equally
well in significantly less burdensome ways.” American Party of Texas v. White,
415 U.S. 767, at 780-781 (1974).

Montana’s challenged election laws for political party formation burden the
rights of individuals supporting the formation of a new political party in “two
different, although overlapping kinds of rights—the right of individuals to
associate for the advancement of political beliefs, and the right of qualified voters,
regardless of their political persuasion, to cast their votes effectively. Both of
these rights, of course, rank among our most precious freedoms.” Williams v.
Rhodes, 393 U.S. 23, 30-31 (1968).

ARGUMENT AND AUTHORITIES
L. Montana’s ballot access law challenged herein for recognition of new
political parties is a severe burden upon the constitutional rights of the

Plaintiffs herein because of the combined effect of the 5,000 petition

signature requirement, early deadline, and petition distribution

requirement in at least 34 State House Districts.

The Montana Green Party was the only minor political party to obtain
recognition for ballot status by petitioning in Montana for the 2018 election cycle,

and then be derecognized by action of State Courts in applying the state house

district petition distribution requirement. While Montana’s petition requirements
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 13 of 30

for new political parties has been complied with in the past, none of those parties
ever had a decision of the Secretary of State admitting the adequacy of their
petition signatures challenged in such a detailed and extreme way as was done here
with the MGP. Also, the fact that other political parties had been able to comply
with the law does not prevent successful challenges by other parties and
candidates. Anderson v. Celebrezze, Id. \t is the State House distribution
requirement that makes Montana’s ballot access law for new political party
recognition severe. For a good explanation of the difficulty caused by the law, see,
Doc. 42-1, Defendant’s Exhibit C, deposition of Danielle Breck, p. 48, line 6-p. 51,
line 20).

While Secretary Stapleton tries to defend the petition signature requirement,
filing deadline, and 34 State House Districts distribution requirement separately,
the instant action challenges petition signature requirements for the formation of a
new political party in Montana based on the “combined effect” of a petition
deadline almost three months before the primary election, the 5,000 petition
signature requirement, and—especially—the petition signature distribution
requirement of at least sufficient petition signatures to equal or exceed 5% of the
vote cast for the winning candidate for Montana governor in the previous election
in each of at least 34 State House Districts. Plaintiffs are asking for declaratory

relief as to the unconstitutionality of the “combined” aforesaid election laws along
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 14 of 30

with injunctive relief as to future enforcement and recognition of the Montana
Green party as a political party in the next election cycle. While the petition
signature deadline is rather early, and the number of petition signatures required
relatively high compared to other states, these requirements taken individually are
not unconstitutional in and of themselves. However, when put together and then
considered with the distribution requirement requiring an unequal number of
petition signatures in the State House Districts, the law is unconstitutional both
facially and as applied in its combined effect.
A panoply of regulations, each apparently defensible when considered
alone, may nevertheless have the combined effect of severely restricting
participation in competition. Even if each part of a regulatory regime
might be upheld if challenged separately, one or another of these parts

might have to fall if the overall scheme unreasonably curtails associational
freedoms. Clingman v. Beaver, 544 U.S. at 607-608 (O’Conner, J.,

concurring).
It simply makes no sense for the distribution requirement to be based on votes for
the winning gubernatorial candidate in each of at least 34 State House Districts.
Secretary Stapleton never explains why some State House districts should have a
petition signature requirement either almost three times greater or one third the
number required of other districts. Because the distribution requirement varies
widely from 55 to 150 petition signatures per district, discriminates against petition

signers in State House Districts where the winning candidate for governor received

a higher percentage of the vote, because there is no distribution requirement for a
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 15 of 30

statewide independent candidate petition, and because the challenged laws could
and did prevent ballot access for a political party that achieved significantly more
than the 5,000 petition signatures required statewide, the challenged election laws
are unconstitutional as a violation of the equal protection clause and the principle
of one-person, one-vote. As the U.S. Supreme Court has stated, it is no justification
that a new political party must have a fairly broad base of support since that
justification was specifically rejected in Moore v. Ogilvie, 394 U.S. 814 (1969). “It
is no answer to the argument under the Equal Protection Clause that this law was
designed to require statewide support for launching a new political party rather than
support from a few localities.” Moore v. Ogilvie, 394 USS. at 818.

In regard to the petition drive to place the MGP on the ballot in Montana in 2018
as a recognized political party, by March 5, 2018, the MGP’s supporters had turned in
a total of 10,160 petition signatures for the recognition of the MGP, pursuant to Mont.
Code Ann., § 13-10-601(2) (b), of which 7,386 were verified by various State election
officials as valid Montana registered voters. These petition signatures were collected
from 47 of the 100 State House Districts in Montana. Initially there were sufficient
petition signatures collected in 38 of the State House Districts to comply with the 34
State House Districts distribution requirement. Therefore, the MGP had more than
the 5,000 petition signatures required by law and more than the required number of

signatures needed under the distribution requirement for the minimum requirement

10
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 16 of 30

5% of the previous vote for the winning candidate in at least 34 of the 100 State
House Districts.

However, following legal action by three Montana electors and the Montana
Democratic Party in state court, which named the Secretary of State as the
defendant and the Montana Green Party as an interested party, on July 9, 2018, a
State Court Judge found that a total of 87 petition signatures in eight of the State
House Districts were invalid for various reasons. The state court invalidated a
number of signatures from House Districts 20, 21, 43, 54, 56, 80, 83, and 84, fora
number of reasons as to irregularities. The state district court concluded that in
House Districts 20, 21, 43, 54, 56, 80, 83, and 84, the numbers of required petition
signatures were, respectively, 140, 135, 105, 130, 101, 132, 150, and 150--even
though the population of all these State House Districts was approximately the same
according to the 2010 census in Montana, while the number of valid petition
signatures in the aforesaid eight House Districts were, respectively, 138, 128, 103,
127, 95, 125, 144, and 140. The state court’s invalidation of signatures from these
districts resulted in the Montana Green Party not qualifying in the required
minimum of 34 House Districts, but only having sufficient petition signatures
under the Montana distribution requirement so as to qualify in 30 State House
districts, rather than the 38 State House districts the MGP had had previously.

However, the issue of the constitutionality of the Montana petition distribution

1]
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 17 of 30

requirement was not at issue and was neither briefed nor argued in the state case.
Larson v. State, 2019 MT 28, 434 P.3d 241 (Mont. 2019). The Montana Green
Party was therefore removed from the election ballot even though there were still
7,299 valid petition signatures statewide and only a total of about 87 petition
signatures had actually been invalidated. Therefore, under current state law, the
Montana Green Party was four State House Districts short of the 34 State House
Districts required under the petition distribution requirement of Mont. Code Ann. §
13-10-601(2)(b) and denied political party recognition even though the Montana
Green Party had previously participated in the nomination of candidates in the
primary election.

The distribution requirement as to petition signatures requires that a new
political party seeking state recognition obtain not just 5,000 petition signatures, but
also petition signatures of at least 5% of the winning candidate’s vote for governor in
at least 34 of the State House Districts. Since the law caps the number of signatures
required in a State House District at no more than 150, the current requirement varies
from one State House District to another from a low of 55 petition signatures to the
aforesaid high of 150 petition signatures, thus violating equal protection and the
constitutional principle of one-person, one-vote. The 150 petition signature cap
currently exists for 26 State House Districts, with 53 State House Districts having a

requirement of between 100 and 140 petition signatures, and the remaining 21 State

12
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 18 of 30

House Districts having a petition signature requirement of between 55 and 95
petition signatures.

The uniqueness of Montana’s distribution requirement is shown by the fact
that only a few states have a distribution requirement spread over a designated
number of congressional districts—with all of them setting petition signature
requirements from each district on an equal signature requirement. Nine states,
including Montana, have distribution requirements for either a statewide
independent petition, or a petition to create a new party. Except for Montana and
Arizona, all the other such states use U.S. House districts instead of state
legislative districts: (1) Michigan requires 100 signatures in each of half the
districts, which currently means seven districts, Mich. Stat. Ann. §168.685(1); (2)
Nebraska’s party petition requires 1% of the last gubernatorial vote in each of its
three U.S. House districts, Neb. Rev. Stat. § 32-716; (3) New Hampshire’s party
petition has no distribution requirement, but its statewide independent petition
requires 1,500 signatures from each of its two U.S. House districts, N.H. Rev. Stat.
§ 655.42(1); (4) New York requires 100 signatures from each of half its U.S. House
districts, which currently means 14 districts, N.Y. Elec. Law § 6-136(1); (5) North
Carolina’s party petition requires 200 signatures from three U.S. House districts,
N.C. Gen. Stat. § 163A-950(2); (6) Ohio requires 500 signatures in half its U.S.

House districts, which now means eight districts, Ohio Rev. Code §

13
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 19 of 30

3517.01(A)(1)(b) (ii); (7) Virginia requires 200 signatures in each of its eleven
districts, for minor party and independent presidential petitions, and other
statewide petitions need 400 in each U.S. House District, Va. Code Ann. §§ 24.2-
543(A) and 24.2-506(A)(1). “[C]ongressional districts must have populations that
are ‘as nearly as practical’ equal in population; thus, requiring a minimum number
of signatures to be gathered from different congressional districts serves the
interest of requiring candidates to show support across different geographical areas
but does not dilute anyone’s voting power.” Constitution Party of Pennsylvania v.
Cortes, 877 F.3d 480, 485 (3 Cir. 2017).

II. Secretary Stapleton incorrectly states the law and facts in the U.S. Court of
Appeals for the Eighth Circuit’s decision in Libertarian Party v. Bond.

There are no states that have a comparable distribution requirement for
petition signatures like Montana’s law challenged herein. As set forth
hereinabove, seven states have distribution requirements for some or all of their
Congressional Districts—although with an equal number of signatures required
from each District. Because of the uniqueness of Montana’s distribution
requirement, Secretary Stapleton presents the Eighth Circuit decision in
Libertarian Party of Missouri v. Bond, 764 F.2d 538 (8" Cir. 1985), for what is
argued is a law “more akin” to Montana’s law. In this assertion, Secretary

Stapleton is absolutely wrong. On page 31 of his Brief, Secretary Stapleton states

14
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 20 of 30

that “. . . the Missouri law provided that minor parties could gain ballot access by
presenting a petition signed by 2% of the number of votes cast for the last
successful governor in half of the congressional districts.” Actually, the foregoing
statement is an incorrect statement of what was required in Missouri for a formerly
existing law because, unlike Montana, the percentage was applied to the total vote
cast in each congressional district for governor (“votes for governor”), not the
winning candidate for governor. Libertarian Party of Missouri v. Bond, 564 F.2d
at 544. It is for this reason that the Eighth Circuit in Libertarian Party of Missouri
v. Bond stated that the percentage of votes cast was a reasonable means to measure
how many petition signers were in each district and that it was a better
measurement of potential petition signers than the population of the district. The
foregoing mistake in the brief of Secretary Stapleton undergirds a significant
distinction between the case at bar and the situation in Missouri. Additionally, it
should be pointed out that a congressional district in Missouri is not only
considerably larger than a State House district in Montana, but the situation in
Missouri in the Libertarian Party v. Bond case required that the petition signatures
be gathered in far fewer districts (five out of nine) than are required today in
Montana (34 out of 100). Therefore, while Missouri had an equal requirement
based on the total number of people in each Congressional District who had voted

for governor, Montana has a significantly varying requirement from 55 to 150

15
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 21 of 30

petition signatures in its State House districts so as not to be representative in the
same way as Missouri as to the available people likely to sign petitions.

Other than the aforesaid seven states which use congressional districts, and
Montana which uses State House districts, the distribution requirement for Arizona
requires petition signatures for the formation of a new political party to be gathered
from at least five of Arizona’s 15 counties—although there is no minimum number
of petition signatures required from each of the five counties. Also, no more than
90 percent of the petition signatures may come from counties that have a
population of at least halfa million people or more (Maricopa and Pima). Finally,
at least 10% of the total petition signatures required must be gathered from the 13
Arizona counties which have a population of less than 500,000 people. The total
number of petition signatures which is currently required in Arizona is 31,686,
which represents 1 1/3 percent of the total vote case in the last gubernatorial
election in Arizona. (Arizona Rev. Stat. §§ 16-801, 16-803, and 16-804). Of
course, if a distribution requirement like Arizona’s was in effect in Montana, the
MGP would easily have met the distribution requirement in 2018.

Even though each state house district has approximately the same
population, the signature requirement in the various state house districts varies
from a low of 55 petition signatures to a high of 150 petition signatures depending

on how many people in that district voted for the last winning gubernatorial

16
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 22 of 30

candidate. Thus, the disparity in petition signatures required is almost three times
as great from the lowest requirement to the highest. No other state has this
particular difference in the number of signatures required. Montana also requires
signatures from many more districts than any other state. No other state requires
in-district signatures from more than fourteen districts or requires a different
number of signatures from its districts. Unlike all other states which have a
petition distribution requirement, Montana is unique in that the percentage within
the district for the district distribution requirement is a higher percentage than
required for the statewide petition. Also, Montana is the only state in which the in-
district requirement is greater than 1% of the last vote cast.

But for the State House District distribution requirement, the Montana Green
Party would have had more than enough petition signatures for political party
recognition in Montana in 2018. In the current election cycle for Montana, the
deadline to submit new political party qualification petitions to county election
administrators is March 2, 2020 (i.e., 92 days before the statewide primary election);
the deadline for the Secretary of State to receive verified new political party
qualification petitions from county election administrators is March 9, 2020 (i.e., 85
days before the statewide primary election); the Montana statewide primary election

date is June 2, 2020; and the Montana general election is November 3, 2020.

17
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 23 of 30

It is undisputed that restrictions on access to the election ballot burden two
distinct and fundamental rights, “. . . the right of individuals to associate for the
advancement of political beliefs, the right of qualified voters, regardless of their
political persuasion, to cast their votes effectively.” Williams v. Rhodes, 393 U.S.
23, 30 (1968). “The freedom to associate as a political party, a right we have
recognized as fundamental [Williams v. Rhodes, 393 U.S. at 30-31], has
diminished practical value if the party can be kept off the ballot. Access
restrictions also implicate the right to vote because, absent recourse to
referendums, ‘Voters can assert their preferences only through candidates or
parties or both,’ Lubin v. Panish, 415 U.S. 709, 716 (1974); “Zllinois State Board
of Elections v. Socialist Workers Party, 440 U.S. 173, at 814 (1979).

When these fundamental, constitutionally protected rights are unreasonably
or unfairly limited or denied, relief is available to set aside restrictions or denial in
an action such as the instant case. The teaching of the U. S. Supreme Court is that:

“even when pursuing a legitimate interest, a state may not choose means

that unnecessarily restrict constitutionally protected liberty,” Kusper v.

Pontikes, 414 U.S. 51 (1973), and we have required that states adopt the

least drastic means to achieve their end. Lubin v. Panish, 415 U.S. at 716.

.., Williams v. Rhodes, 393 U.S. at 31-33 .... This requirement is

particularly important where restrictions on access to the ballot are

involved. The state’s interest in screening out frivolous candidates must be
considered in light of the significant role that third parties have played in the

development of the nation. [Emphasis added] Illinois State Board of
Elections v. Socialist Workers Party, 440 U.S. at 185.

18
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 24 of 30

“As our past decisions have made clear, the significant encroachment upon
associational freedom cannot be justified upon a mere showing of a legitimate state
interest [citations omitted]. If the State has open to it a least drastic way of
satisfying its legitimate interests, it may not choose a legislative scheme that
broadly stifles the exercise of fundamental liberties. Shelton v. Tucker, 364 U.S.
479 [1960].” Kusper v. Pontikes, 414 U.S. at 58-59. In deciding what the “least
drastic or restrictive means,” is, it is necessary for the Court to “. . . consider the
facts and circumstances behind the law, the interest which the state claims to be
protecting, and the interests of those who are disadvantaged by the classification.”
Storer v. Brown, 415 U.S. 424, at 730 (1974), citing Williams v. Rhodes, Id., and
Dunn v. Blumstein, 405 U.S. 330 (1974). Secretary Stapleton has shown no
compelling State interest for the unequal petition signature distribution requirement
for at least 34 State House districts.

Montana has an early petition deadline (almost three months before
Montana’s primary election), coupled with the relatively high petition signature
requirement, and the unequal petition distribution requirement in at least 34 State
House Districts. These requirements when considered together are
unconstitutional lack any compelling interest, and unequally and unfairly impact in
a discriminatory manner the right of small, minor, unrecognized political parties in

Montana who have collected more than the required number of 5,000 petition

19
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 25 of 30

signatures for party formation in Montana. Moore v. Ogilvie, 394 U.S. at 819 (“It
is no answer to the argument under the Equal Protection Clause that this law was
designed to require statewide support for launching a new political party rather
than support from a few localities.” Moore v. Ogilvie, 394 U.S. at 818); and
Blomquist v. Thomson, 739 F.2d 525, 527-528 (10" Cir. 1984) (declaring
unconstitutional a Wyoming ballot access law involving a petition distribution
requirement which stated that the majority of the 8,000 petition signatures required
for a new political party’s recognition could not be of Wyoming voters who
resided in the same county). Montana’s petition signature distribution requirement
gives disproportionate influence to voters in State House Districts who least
supported the previous winning candidate for Montana governor and diminished
influence to voters in State House Districts who most supported the winning
candidate for governor. Further, while Montana might argue it had a rational
interest in ensuring reasonable widespread support in a petition signature drive for
new political party recognition, the actual effect of the petition signature
distribution requirement was to result in 53 of the 100 State House districts being
ignored. Particularly the Court should consider that it is the unequal signature
requirement in at least 34 State House Districts for petitioning that makes the law
unconstitutional under the principle of one-person, one-vote because it is based on

an unequal signature requirement in State House Districts of approximately the

20
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 26 of 30

same population. This would not be so if it were based on Congressional Districts
where the signature requirement was the same. See, e.g., Angle v. Miller, 673 F.3d
1122, 1129 (9" Cir. 2012); Libertarian Party v. Bond, Id; Libertarian Party of
Virginia v. Davis, 766 F.2d 865, 868 (4" Cir. 1985); Udall v. Bowen, 419 F.Supp.
746, 748-749 (S.D. Ind.), aff'd mem., 425 U.S. 947 (1976). However, it is much
easier figuring out what congressional district a petition signer is in as compared to
a State House district in Montana. Individual voters may know what town or
county or even congressional district they are in, but State House districts are
another matter.

While Montana’s early petition deadline and signature requirement are
relatively severe compared to other states, the Supreme Court has spoken on at
least one occasion of 1% of the vote for governor as “within the outer boundaries
of support the State may require before according political parties ballot position.”
American Party of Texas v. White, 415 U.S. 767, at 783 (1974). See also, McLain
v. Meier, 637 F.2d 1159, 1163-1164 (8 Cir. 1980). It is the “combined effect” of
the State House distribution requirement using an unequal number of signatures
which renders the Montana law in question without any justifiable basis that would
serve any compelling state interest that would make constitutional sense.

The Plaintiffs were able to have sufficient statewide signatures for political

party recognition in Montana, but had their State House district distribution

21
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 27 of 30

signatures reduced from 38 State House Districts (where they had the requisite
number of signatures) to 30 State House Districts—which was four short of the 34
required. This result is because there is an unequal requirement for the number of
signatures required in the requisite 34 State House Districts so as to violate
Plaintiffs’ equal protection rights under the Fourteenth Amendment and the
Constitutional principle of one-person, one-vote, and because said requirements
give greater weight to the votes of some citizens and, thereby, cause inequality in
voting power. Moore v. Ogilvie, Id.; Communist Party v. State Board of Elections
of Illinois, 518 F.2d 517 (7" Cir. 1975), cert. den., 423 U.S. 986 (1975); also see
Blomquist v. Thomson, Id.; McCarthy v. Garrahy, 460 F.Supp. 1042, 1046 (D.R.I.
1978); Baird v. Davoren, 346 F.Supp. 515 (D.Mass. 1972); and Socialist Workers
Party v. Hare, 304 F.Supp. 534 (E.D. Mich. 1969). Montana’s State House
District distribution requirement discriminates against the State House districts
which gave a larger vote to the previous winning candidate for governor as
opposed to the State House districts which gave a lesser vote to the winning
candidate for governor. There is no compelling state interest for such a
requirement. No other state has tried a distribution plan similar to Montana’s
unequal signature requirement for State House districts.

CONCLUSION

The effect of the election laws challenged herein has resulted in the removal

22
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 28 of 30

of a political party from the Montana ballot and the elimination of political choice
for the MGP’s supporters and Montana voters in general. While the MGP more
than met the petition signature requirement statewide, a clearly unconstitutional
political party distribution requirement resulted in the MGP being excluded from
the ballot after the disqualification of only 87 petition signatures. Larson v. State,
Id. \n fact, when one looks at the deficit in only four of the eight State House
Districts (viz.: Districts 20, 43, 54, and either 56 or 83 (in which the MGP dropped
below the number of petition signatures required, it can be seen that the petition
signature deficit was a mere 13 petition signatures. (This is particularly made clear
by looking at the charts in the opinion in the Supreme Court of Montana in Larson
v. State, 434 P.3d at 250-251. As the United States Supreme Court has stated in
regard to ballot access laws:

A burden that falls unequally on new or small political parties or on
independent candidates impinges, by its very nature, on associational
choices protected by the First Amendment. It discriminates against those
candidates and—of particular importance—against those voters whose
political preferences lie outside the existing political parties [citation
omitted]. By limiting the opportunities of independent-minded voters to
associate in the electoral arena to enhance their political effectiveness as a
group, such restrictions threaten to reduce diversity in competition in the
marketplace of ideas. Anderson v. Celebrezze, 460 U.S. at 793-794.

WHEREFORE, premises considered, Plaintiffs respectfully request the

Court deny Defendant’s motion for summary judgment, grant Plaintiffs’ motion for

summary judgment, declare the laws in question unconstitutional, issue an

23
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 29 of 30

injunction barring their enforcement, and placing the Montana Green Party on the

Montana ballot for the next election cycle.

Respectfully submitted this 18" day of October, 2019.

/s/ James C. Linger
James C. Linger, OBA#5441

1710 South Boston Avenue

Tulsa, OK 74119-4810

Telephone: (918) 585-2797
Facsimile: (918) 583-8283
bostonbarristers@tulsacoxmail.com

Quentin M. Rhoades

State Bar No. 3969

Kristin Bannigan

State Bar No. 36435405

RHOADES SIEFERT & ERICKSON, P.L.L.C.
430 North Ryman

Missoula, Montana 59802

Telephone: (406) 721-9700

Telefax: (406) 728-5838
amr@montanalawyer.com

Counsel for Plaintiffs

24
Case 6:18-cv-00087-BMM-JTJ Document 50 Filed 10/18/19 Page 30 of 30

CERTIFICATE OF COMPLIANCE

Pursuant to Local Rule 7.1(d) (2), I certify that this brief is printed with a
proportionately spaced Times New Roman text typeface of 14 points; is double-
spaced except for footnotes and for quoted and indented material; and the word
count calculated by Microsoft Word for Windows is 5,729 words, excluding

caption, certificates of service and compliance, table of contents and authorities,

and exhibit index.

/s/ James C. Linger
James C. Linger

Counsel for Plaintiffs

CERTIFICATE OF ELECTRONIC SERVICE
I hereby certify that a true and exact copy of the foregoing has been served

on all counsel of record via the Court’s CM/ECF e-mail notification system on the

18" day of October, 2019.

/s/ James C. Linger
James C. Linger

25
